As filed with the Securities and Exchange Commission onMarch 1, 2012 FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Commission File Number 001-15266 BANK OF CHILE (Translation of registrant's name into English) Ahumada 251 Santiago, Chile (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- BANCO DE CHILE REPORT ON FORM 6-K/A The attached are Exhibit 5.1 opinions to the automatic shelf registration statement on Form F-3 filed on March 10, 2011. This Form 6-K/A is expressly incorporated by reference into the automatic shelf registration statement No. 333-172727. EXPLANATORY NOTE This Form 6-K/A is being filed solely to correct Exhibit No. 1 and No. 2 of Exhibit 5.1 (Opinion of Carey y Cía Ltda. as to the validity of the common shares and Opinion of Álvaro Puelma S., deputy General Counsel of Banco de Chile, as to the validity of the securities) on Form 6-K filed on November 23, 2011.Other than the correction of such errors, no part of the Report on Form 6-K filed on November 23, 2011 (Film no. 111225358) is being amended, and the filing of this Report on Form 6-K/A should not be understood to mean that any other statements contained therein are true or complete as of any date subsequent to November 23, 2011. EXHIBIT INDEX Exhibit No. Description 1. Opinion of Carey y Cía. Ltda. as to the validity of the common shares. 2. Opinion of Álvaro Puelma S., deputy General Counsel of Banco de Chile, as to the validity of the securities SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused these unqualified legal opinions to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 1, 2012 Banco de Chile /S/ By:
